ON PETITION FOR REHEARING.
Appellants have petitioned for a rehearing. Our attention has been directed to the following statement contained in our opinion in this case:
"Neither can one who occupies a position of trust and confidence with another person so acquire title (by purchase at tax sale) to property of such other person which is the subject-matter of such relationship."
It is suggested that the above statement standing alone might be construed as prohibiting so acquiring *Page 449 
title under any and all circumstances and that such a rule might be too broad.
The statement must, of course, be read against the background of the facts in the case. It correctly states the rule applicable in cases where one occupying a position of trust and 10.  confidence, by doing an act which equity and good conscience require that he not do in view of the fiduciary position he occupies, or by failing to do an act which equity and good conscience requires that he do, creates a situation whereby he may, by acquiring the very property which is the subject-matter of the relationship, unjustly enrich himself at the expense of the person who has rested faith and confidence in him. Justice Cardozo, in discussing the position of one in a fiduciary relationship in the case of Meinhard v. Salmon
(1928), 249 N.Y. 458, 164 N.E. 545, 546, used the following language:
"Many forms of conduct permissable in a workaday world for those acting at arm's length, are forbidden to those bound by fiduciary ties. A trustee is held to something stricter than the morals of the market place. Not honesty alone, but the punctilio of an honor the most sensitive, is then the standard of behavior. As to this there has developed a tradition that is unbending and inveterate. Uncompromising rigidity has been the attitude of courts of equity when petitioned to undermine the rule of undivided loyalty by the `disintegrating erosion' of particular exceptions. (Citation) Only thus has the level of conduct for fiduciaries been kept at a level higher than that trodden by the crowd."
Petition for rehearing denied.
Stevenson, J. concurs in result.
NOTE. — Reported in 35 N.E.2d 120. *Page 450